Citation Nr: 0302657	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for frequent vision 
flashes due to an undiagnosed illness.

2.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

3.  Entitlement to service connection for loss of coordinated 
muscle control due to an undiagnosed illness.

4.  Entitlement to service connection for hypertension due to 
an undiagnosed illness.

5.  Entitlement to service connection for high cholesterol 
due to an undiagnosed illness.

6.  Entitlement to service connection for a high heart rate 
due to an undiagnosed illness.

7.  Entitlement to service connection for low body 
temperature due to an undiagnosed illness.

8.  Entitlement to service connection for frequent urination 
due to an undiagnosed illness.

9.  Entitlement to service connection for weight gain due to 
an undiagnosed illness.

10.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1958 to June 1962, and more recently from January to July 
1991 in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  He also had additional service in the 
Reserves and retired in 1997.

In November 1997, the veteran filed claims for service 
connection for the various conditions at issue-alleging they 
are chronic disabilities caused by undiagnosed illnesses 
related to his service in the Persian Gulf War.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, denied his claims in August 
1998, and he appealed to the Board of Veterans' Appeals 
(Board).

In his November 1998 Notice of Disagreement (NOD), the 
veteran indicated he is not alleging that his right ear 
hearing loss is due to an undiagnosed illness.  So the issue 
on appeal concerning this claim is as stated on the cover 
page of this decision.  He continues to allege that all of 
the other conditions at issue, however, are the result of 
chronic disabilities related to his Persian Gulf War service.

The veteran also indicated in his November 1998 NOD that he 
is requesting service connection for skin cancer, too, as a 
residual of his Persian Gulf War service.  So this additional 
claim is referred to the RO for appropriate development 
and consideration since the Board does not currently have 
jurisdiction to initially consider this claim, itself, in the 
first instance.  See 38 C.F.R. § 20.200 (2002) (an appeal to 
the Board consists of a timely filed NOD in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal (e.g., a VA Form 9 or 
equivalent statement)).

As for the claims that have been appealed to the Board, the 
veteran submitted a statement in support of his claims (VA 
Form 21-4138) in February 1999, along with his Substantive 
Appeal (on VA Form 9), wherein he requested a hearing at the 
RO before a local hearing officer.  The RO sent him a letter 
in April 1999 notifying him of the date, time, and location 
of his hearing.  But his representative submitted a statement 
to the RO in May 1999, just prior to the hearing, canceling 
the hearing request.


REMAND

The RO denied the claims for most of the conditions at issue 
on the premise they are merely symptoms attributable to a 
known clinical diagnosis, primarily the veteran's 
hypothyroidism, as opposed to an "undiagnosed" illness 
related to his military service during the Persian Gulf War.  
And the RO also more recently denied service connection for 
the hypothyroidism, in June 2002, which the veteran also 
alleges is due to his Persian Gulf War service (specifically, 
exposure to depleted uranium tank shells and other toxic 
metal parts while piloting cargo planes from Saudi Arabia to 
Germany, to New Jersey, and then to Nevada).

After receiving notice of the RO's June 2002 decision denying 
service connection for the hypothyroidism, the veteran's 
representative submitted a statement in November 2002 
contesting that denial.  That statement is a valid NOD 
initiating an appeal to the Board for this additional claim.  
See 38 C.F.R. § 20.201 (2002).  Consequently, the Board must 
remand (and not just refer) this issue to the RO to provide 
the veteran a SOC concerning this specific issue and to give 
him an opportunity to "perfect" an appeal to the Board on 
this issue by submitting a timely Substantive Appeal (e.g., a 
VA Form 9 or equivalent statement).  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Since, according to the RO, the hypothyroidism is the main 
underlying cause for the various conditions (symptoms, etc.) 
currently on appeal, the claim for hypothyroidism is 
"inextricably intertwined" with these claims.  Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also Kellar v. 
Brown, 6 Vet. App. 157 (1994) and Harris v. Derwinski, 1 
Vet. App. 180 (1991).  And therefore, further consideration 
of these claims must be deferred to avoid piecemeal 
adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

There also is conflicting medical evidence of record 
concerning the probable cause (i.e., etiology) of the 
hypothyroidism.  VA physicians who have treated the veteran 
in the Endocrinology Service at the VA outpatient clinic in 
Charleston at various times since July 1997, when the 
condition initially was diagnosed, have indicated that 
thyroid antibodies were positive for an autoimmune disorder.  
This also was reported during the veteran's VA medical 
evaluations for compensation purposes in April, May, and June 
1998.  But in response, the veteran submitted supporting 
statements in November 1998 and August 1999 from Archibald 
McL. Martin, M.D., concluding otherwise.  Dr. Martin causally 
linked the hypothyroidism, instead, to the alleged exposure 
in service to the uranium-contaminated metal.

Prior to denying the claim for service connection for the 
hypothyroidism in June 2002, the RO obtained a radiation 
dosage exposure estimate from the Department of the Air 
Force.  See a May 2001 letter in the claims file (c-file), 
with attachments, indicating the veteran might have received 
10 mrems of radiation dose for 3 days of exposure while 
transporting radioactive uranium tank shells and busted up 
Iraqi tank parts and unidentified metal boxes in C-141B 
during Operation Desert Storm.  The radiation dose 
computation by the Air Force assumed the worst scenario, that 
the veteran was surrounded by 25-mm M919 kinetic energy 
cartridge (which contains Depleted Uranium (DU) penetrator) 
for three days.  The Department of the Air Force went on to 
note that, in accordance with Title 10, Chapter 1, Code of 
Federal Regulations, Part 20.1301, the Total Effective 
Dose Equivalent (TEDE) to individual members of the public 
should not exceed 100 mrems in a year.  So, in light of the 
veteran possibly receiving 10 mrems of radiation dose in 
1991, his radiation exposure was within the limit of the 
individual members of the public.

Although the RO cited the findings of the Department of the 
Air Force when denying service connection for the 
hypothyroidism in its June 2002 decision, the RO erroneously 
concluded that service connection is only possible for the 
hypothyroidism secondary to the radiation exposure in service 
if the veteran has one of the specific conditions mentioned 
in 38 C.F.R. §§ 3.309(d) and 3.311.  See also 38 U.S.C.A. 
§ 1112(c).  The two conditions cited by the RO, in 
particular, which seem most potentially applicable to this 
case, are thyroid cancer and 
non-malignant thyroid nodular disease.  The veteran does not 
have either of these conditions, so the RO simply denied his 
claim for hypothyroidism on this basis.  It has been held 
numerous times, though, in several precedent decisions, 
that, even when, as here, the veteran does not have one of 
the conditions specifically mentioned in this statute and 
regulations, he still can establish his entitlement to 
service connection by submitting medical proof that the 
exposure during service caused the condition claimed.  See, 
e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

On remand, then, the RO must discuss this alternative theory 
of entitlement since the RO did not do this when deciding 
this claim in June 2002.  And this, in turn, will require 
weighing the probative medical evidence that is both for and 
against this claim, i.e., the medical opinions of the 
examining VA physicians versus the contrary medical opinion 
of Dr. Martin.  See Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

As for the claimed right ear hearing loss-which, as alluded 
to earlier, is the only condition currently on appeal the 
veteran is not alleging is due to an undiagnosed illness, 
there are VA medical opinions of record confirming that 
he has a high frequency sensorineural hearing loss in this 
ear.  See the reports of his VA general medical and 
otolaryngological (ear, nose, and throat (ENT)) 
medical evaluations in April and May 1998.  The reports of 
those medical evaluations also indicate that a review of the 
veteran's active duty military records show a diagnosis 
history of a high frequency sensorineural hearing loss in 
this same ear.  The VA ENT specialist went on to state, 
however, that he had reviewed the veteran's military records 
showing this hearing loss in service after he had left the 
room where his current examination was held, and that he had 
not complained of any hearing loss during his evaluation 
despite being asked about any ENT related complaints.  So 
even if the veteran's current right ear hearing loss is 
related to his military service (being around noisy aircraft 
as a flight engineer). there still is no way of determining 
whether he has sufficient hearing loss in this ear for his 
hearing loss to actually be considered a hearing 
"disability" for VA compensation purposes.  See 38 C.F.R. 
§ 3.385 (2002).

There is no current audiogram of record to make this 
important threshold determination.  The hearing evaluation 
the veteran underwent in August 1997, while also confirming 
that he has a high frequency sensorineural hearing loss, 
does not contain any indication of whether the hearing loss 
diagnosed meets the threshold minimum criteria of section 
3.385.  So the results of that evaluation need to be 
correlated with the requirements of this regulation or, if 
not, the veteran re-examined because it was recommended after 
his April and May 1998 VA examinations that he undergo 
additional audiometric evaluations.  But there are no records 
currently on file confirming that he did, much less listing 
the type of data needed to address the requirements of 
section 3.385.  This specific information concerning the 
current severity of the veteran's hearing loss, even 
acknowledging that he has one in his right ear, is especially 
important to obtain because the VA ENT examiner also 
indicated at the conclusion of his May 1998 evaluation 
that the veteran's current hearing loss is also possibly 
related to his advancing age, aside from his noise exposure 
in service as an aircraft flight engineer.  If, however, it 
is determined the veteran has sufficient hearing loss in his 
right ear to meet the threshold requirements of section 
3.385, and there is reasonable doubt concerning the cause of 
his hearing loss after making that determination, then he is 
entitled to the benefit of the doubt and a grant of service 
connection.  38 C.F.R. § 3.102; see also Schoolman v. West, 
12 Vet. App. 307, 311 (1999); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran a SOC concerning the 
issue of his entitlement to service 
connection for hypothyroidism due to 
radiation exposure (depleted uranium) 
during his Persian Gulf War service.  The 
SOC must discuss the alternative theory 
of entitlement under Combee and must 
weigh the medical evidence favorable to 
the claim (i.e., the November 1998 and 
August 1999 statements from Dr. Martin) 
versus the medical evidence against the 
claim (i.e., the contrary VA medical 
opinions).

2.  If service connection is not granted 
for the hypothyroidism, the RO must give 
the veteran an opportunity to "perfect" 
an appeal to the Board on this issue by 
submitting a timely Substantive Appeal 
such as a VA Form 9 or equivalent 
statement.

3.  If, on the other hand, service 
connection is granted for the 
hypothyroidism, then the RO must 
determine whether service connection also 
is warranted for some of the other 
conditions already appealed to the 
Board-on a secondary basis, under the 
provisions of 38 C.F.R. § 3.310(a) 
(2002).  See also Allen v. Brown, 7 
Vet. App. 439 (1995).  If not, the RO 
must provide the veteran a Supplemental 
Statement of the Case (SSOC) concerning 
these collateral issues discussing the 
reasons and bases for continuing to deny 
these claims and citing the governing 
laws and regulations.

4.  The RO must determine whether the 
severity of the already documented high 
frequency sensorineural hearing loss in 
the veteran's right ear is sufficient to 
satisfy the threshold minimum criteria of 
38 C.F.R. § 3.385.  This may require 
having him re-examined for further 
audiometric testing and evaluation.  If 
he does satisfy the criteria of this 
regulation, then the RO must consider the 
medical opinions of the VA physicians 
who examined him in April and May 1998 
and decide whether there is now a basis 
for granting service connection for the 
right ear hearing loss.

5.  If service connection is not granted 
for the right ear hearing loss, then the 
RO must provide the veteran a SSOC 
concerning this issue discussing the 
reasons and bases for continuing to deny 
this claim and citing the governing laws 
and regulations.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


